Title: To Thomas Jefferson from Robert Smith, 6 August 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balt. Augt. 6. 1806
                        
                        I am extremely sorry that the Tunisian Minister should have given us additional difficulties. Not knowing
                            what course in this delicate case would be to you the most agreeable I have deemed it adviseable to postpone issuing any
                            orders until your determination be known—
                  Respecty.
                        
                            Rt Smith
                            
                        
                    